DETAILED ACTION
ALLOWABILITY NOTICE / REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2. This action is in reply to Applicant’s Pre-Appeal Brief Request for Interview dated November 19, 2021. 
3.  Claims 2 and 15 were previously cancelled. 1, 3–14, and 16–20 are pending and are allowed.


Allowable Subject Matter
4.  The following is an Examiner’s statement of reasons for allowance: 
Regarding §35 U.S.C. §101 relating to subject matter eligibility, the pending claims are allowed since the instant claims recite additional features and/or elements that integrate the abstract idea that is recited by the claims into a practical application of the abstract idea. 
Specifically, the claims fall in to the group of abstract ideas described as certain methods of organizing human activities as the claims recite a commercial interaction. 
Claim 1 recites the followings limitations: “determining that current online traffic is greater than a threshold traffic level,” “responsive to determining that the current online traffic is greater than the threshold traffic level, sending a One-Time Password (OTP) request to a payment server associated with a payment network;” and “upon receipt of the customer OTP from the customer, locking, responsive to the current
online traffic and prior to submitting a payment transaction using the payment related information, an online purchase order of at least one item for the set price, wherein the payment transaction from the payment card is initiated after online traffic is less than the threshold traffic level.”
Independent claims 14 and 20 also recite nearly identical limitations. These limitations of the claims integrate the recited abstract idea (see above) into a practical application because based on certain threshold of detected online traffic, a purchase order at a specific price is locked for the consumer and then completed after the online traffic is less than the threshold level, for quicker and more efficient processing. Thus, the claim is eligible because the claim as a whole integrates an abstract idea into a practical application. 

The following limitations pertaining to claim 1 were not taught by the prior art that was searched: 
“upon receipt of the customer OTP from the customer, locking, responsive to the current
online traffic and prior to submitting a payment transaction using the payment related information, an online purchase order of at least one item for the set price, wherein the payment transaction from the payment card is initiated after online traffic is less than the threshold traffic level.”

Independent claims 14 and 20 also recite nearly identical limitations. The following relevant prior art is the closest that has been found to the present invention, but it does not disclose the limitations found above relating to locking a purchase order for a consumer based on a threshold online traffic level and then initiating the transaction when the online traffic level is less than the threshold level:
1. Kvamme, Jr. et al. (U.S. Pub. No. 2013/0090959) discloses a system that reserves reservations for meals for a fixed price ahead of time. However, the system in Kvamme does not teach that this purchase and its price are locked in based on the online traffic level reaching a certain threshold and that the transaction is then initiated when the online traffic level is less than the threshold level, which is taught by the current invention. 
For these reasons, independent claims 1, 14, and 20 are deemed to be allowable over the most relevant prior art, and claims 3–13, and 16–19 are allowed by dependency on allowed claims 1 and 14, respectively. 

5. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to AMIT PATEL whose telephone number is (313) 446-4902.  The Examiner can normally be reached Mon - Fri 8 AM - 4 PM EST.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The Examiner’s fax phone number is (571) 273-6087.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, or via video conference using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about accessing the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll free).  If you would like assistance from a 

/Amit Patel/
Examiner
Art Unit 3696

/NAMRATA BOVEJA/Supervisory Patent Examiner, Art Unit 3696